     Case 2:19-cv-00683-APG-EJY Document 18 Filed 08/18/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    ADOLFO VILLASENOR,                                     Case No. 2:19-cv-00683-APG-EJY
 4                   Plaintiff,                                                ORDER
 5           v.
 6    JERRY HOWE, et al.
 7                   Defendants.
 8

 9   I.     DISCUSSION

10          According to the Federal Bureau of Prison’s inmate database, Plaintiff is no longer

11   incarcerated. However, Plaintiff has not filed an updated address with this Court. The Court notes

12   that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with

13   the court written notification of any change of mailing address, email address, telephone number, or

14   facsimile number. The notification must include proof of service on each opposing party or the

15   party’s attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

16   default judgment, or other sanctions as deemed appropriate by the court.” U.S. District Court for

17   the District of Nevada Local Rule IA 3-1.

18          The Court grants Plaintiff thirty (30) days from the date of entry of this order to file his

19   updated address with this Court. If Plaintiff does not update the Court with his current address within

20   thirty (30) days from the date of entry of this order, the Court will recommend dismissal of this

21   action without prejudice.

22          Additionally, the Court denies Plaintiff’s application to proceed in forma pauperis for

23   prisoners (ECF No. 8) as moot because Plaintiff is no longer incarcerated. The Court now directs

24   Plaintiff to file an application to proceed in forma pauperis by a non-prisoner within thirty (30) days

25   from the date of this order or pay the full filing fee of $400.

26

27

28
     Case 2:19-cv-00683-APG-EJY Document 18 Filed 08/18/20 Page 2 of 2



 1           Finally, Plaintiff filed a motion for appointment of counsel (ECF No. 9) as well as a motion

 2   to withdraw his motion for appointment of counsel (ECF No. 17). The Court grants Plaintiff’s

 3   motion to withdraw his motion for appointment of counsel and denies his motion for appointment

 4   of counsel as moot.

 5   II.     CONCLUSION

 6           For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff shall file his updated

 7   address with the Court within thirty (30) days from the date of this order.

 8           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis for

 9   prisoners (ECF No. 8) is DENIED as moot.

10           IT IS FURTHER ORDERED that within ten (10) days of receipt of an updated address from

11   Plaintiff, the Clerk of the Court WILL SEND Plaintiff the approved form application to proceed in

12   forma pauperis by a non-prisoner, as well as the document entitled information and instructions for

13   filing an in forma pauperis application.

14           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this order,

15   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for non-

16   prisoners; or (2) pay the full filing fee of $400.

17           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this Order, the

18   Court will recommend dismissal of this case without prejudice.

19           IT IS FURTHER ORDERED that, Plaintiff’s motion to withdraw his previously filed motion

20   for appointment of counsel (ECF No. 17) is GRANTED.

21           IT IS FURTHER ORDERED that, Plaintiff’s motion for appointment of counsel (ECF No.

22   9) is DENIED as moot.

23           DATED 18th day of August 2020.

24

25
                                                     ELAYNA J. YOUCHAH
26                                                   UNITED STATES MAGISTRATE JUDGE

27

28
                                                          -2-
